
	

115 SRES 338 ATS: Commending and congratulating the Houston Astros on winning the 2017 Major League Baseball World Series.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 338
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Cornyn (for himself and Mr. Cruz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the Houston Astros on winning the 2017 Major League Baseball World
			 Series.
	
	
 Whereas, on November 1, 2017, the Houston Astros won the 2017 Major League Baseball World Series (referred to in this preamble as the World Series) with a 5–1 victory over the Los Angeles Dodgers;
 Whereas the Houston Astros won the World Series in Game 7 at Dodger Stadium in Los Angeles, California;
 Whereas the Houston Astros overcame the home field advantage of the Los Angeles Dodgers to win the World Series;
 Whereas all of the following 25 players on the World Series roster of the Houston Astros should be congratulated: Jose Altuve, Carlos Beltran, Alex Bregman, Juan Centeno, Carlos Correa, Chris Devenski, Derek Fisher, Evan Gattis, Ken Giles, Marwin Gonzalez, Luke Gregerson, Yulieski Gurriel, Will Harris, Dallas Keuchel, Francisco Liriano, Cameron Maybin, Brian McCann, Lance McCullers, Jr., Collin McHugh, Charlie Morton, Joe Musgrove, Brad Peacock, Josh Reddick, George Springer, and Justin Verlander;
 Whereas, in addition to the World Series roster, all of the following Houston Astros players who contributed to the 2017 regular season should be congratulated: Norichika Aoki, Tyler Clippard, J.D. Davis, Dayan Diaz, Michael Feliz, Mike Fiers, Reymin Guduan, Jandel Gustave, Teoscar Hernandez, James Hoyt, Jordan Jankowski, Tony Kemp, Jake Marisnick, Francis Martes, Colin Moran, David Paulino, A.J. Reed, Tony Sipp, Max Stassi, Ashur Tolliver, and Tyler White;
 Whereas the front office, the clubhouse, and all of the supporting staff and team members of the Houston Astros should be congratulated;
 Whereas the Houston Astros won an incredible 101 games during the regular season, which earned the team the American League West division championship;
 Whereas the following 6 Houston Astros players selected to the 2017 Major League Baseball All-Star Game should be congratulated: Jose Altuve, Carlos Correa, Chris Devenski, Dallas Keuchel, Lance McCullers, Jr., and George Springer;
 Whereas the Houston Astros became the first team in the history of Major League Baseball to capture both the National League Championship pennant and the American League Championship pennant;
 Whereas the Houston Astros bounced back from a loss in the 2015 playoffs to win the American League Championship pennant for the first time;
 Whereas Houston Astros center fielder George Springer broke the record for extra base hits in the World Series, including 5 home runs, and was named the Most Valuable Player in the World Series;
 Whereas Houston Astros catcher Brian McCann, in the first year playing for the Houston Astros, hit a home run in Game 5 of the World Series, and guided the pitching staff for 7 games;
 Whereas Alex Bregman is the first Jewish player to hit a World Series walk off hit, which led the Houston Astros past the Los Angeles Dodgers in a 13–12, 10-inning win in Game 5 of the World Series;
 Whereas Houston Astros pitcher Justin Verlander was named the Most Valuable Player of the American League Championship Series;
 Whereas Houston Astros second baseman Jose Altuve— (1)compiled at least 200 hits for the fourth consecutive year; and
 (2)won a Silver Slugger Award for best American League second baseman; Whereas Houston Astros General Manager Jeff Luhnow joined the Houston Astros front office in 2011 and succeeded in building a World Series championship team;
 Whereas the Houston Astros fell short in the 2015 American League Division Series, fueling a determination—
 (1)to return to the playoffs; and (2)to win the World Series in 2017;
 Whereas Houston Astros fans followed the triumphs of the 2017 season by tuning into games called by Houston Astros television broadcasters Geoff Blum and Todd Kalas and Houston Astros radio broadcasters Robert Ford and Steve Sparks;
 Whereas the Houston Astros played the following 3 excellent teams in the 2017 postseason that should be congratulated:
 (1)the Boston Red Sox in the American League Division Series; (2)the New York Yankees in the American League Championship Series; and
 (3)the Los Angeles Dodgers in the World Series; Whereas the Houston Astros won the World Series for the first time ever, filling with pride the people in the city of Houston and Houston Astros fans everywhere;
 Whereas the Houston Astros showed extraordinary steadiness, teamwork, focus, and love of the game; Whereas the Houston Astros is an organization of great character, determination, and heart, and a reflection of the city of Houston and the State of Texas;
 Whereas, in the wake of Hurricane Harvey and the devastation along the entire Gulf Coast in the State of Texas, the Houston Astros as World Series champions personifies the can do Texas spirit and signals to the world that, even after an incredibly difficult few months, the State of Texas is coming back stronger than ever; and
 Whereas the Houston Astros are the 2017 World Series champions: Now, therefore, be it  That the Senate—
 (1)commends the Houston Astros— (A)for winning the 2017 Major League Baseball World Series championship title; and
 (B)for an outstanding performance during the 2017 Major League Baseball season; (2)recognizes the achievements of the players, coaches, management, and support staff of the Houston Astros, which made victory possible;
 (3)recognizes the dedication, hard work, and persistence of the operations staff of Minute Maid Park in the city of Houston;
 (4)congratulates— (A)the city of Houston;
 (B)Houston Astros fans everywhere; (C)the mayor of the city of Houston, the Honorable Sylvester Turner;
 (D)Houston Astros Owner and Chairman Jim Crane and the Crane family; (E)Houston Astros President of Business Operations Reid Ryan; and
 (F)Houston Astros Executive Advisor Nolan Ryan; and (5)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)Houston Astros Owner and Chairman Jim Crane; (B)Houston Astros General Manager Jeff Luhnow; and
 (C)Houston Astros Manager A.J. Hinch. 